Order entered April 8, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00399-CV

                  IN RE LARRY JAMES BUDOW, Relator

          Original Proceeding from the 401st Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 401-80851-2012

                                      ORDER
           Before Chief Justice Burns and Justices Molberg and Evans

      Based on the Court’s opinion of this date, we DENY relator’s March 25,

2020 petition for writ of mandamus.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE